Citation Nr: 1716787	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-02 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.

2.  Entitlement to service connection for a heart disorder, residual of a myocardial infarction.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to August 1985, and February 2003 to February 2004, to include service in the Persian Gulf. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

As an initial matter, the Board notes that the RO considered the Veteran's psychiatric disability claims as two separate claims: entitlement to service connection for PTSD and entitlement to service connection for major depressive disorder.  The United States Court of Appeals for Veterans Claims (Court) has recently determined that when a claimant makes a claim of entitlement to service connection for a psychiatric disability, he is seeking service connection for any acquired psychiatric disability regardless of how those symptoms are labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, as reflected on the title page, the Board has recategorized those issues on appeal as a single issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD and major depressive disorder.

These claims were previously remanded by the Board in January 2015, and have since been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The probative evidence is against a finding that any acquired psychiatric disorder is related to service.

2.  The totality of the evidence is at least in equipoise on the question of whether the Veteran's heart attack was caused by his active service.



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).

2.  The criteria for establishing entitlement to service connection for a heart condition have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2016).  The duty to notify in this case was satisfied by letters sent to the Veteran in May 2010 and January 2016. 

The evidence includes the Veteran's service treatment records, VA treatment records, private treatment records, and lay evidence.  The Veteran underwent VA examinations in May 2012, November 2013, June 2014, March 2016, April 2016 and May 2016.  Upon review, the Board finds the VA examinations and opinions, when viewed together, are sufficient and adequate for rating purposes.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that actions requested in the prior remand have been undertaken, as additional VA treatment records and a new notice letter were associated with the Veteran's claims file, and the Veteran was afforded new VA examinations for these claims.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Hence, VA has fulfilled its duties to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal may now be considered on the merits.

II.  Service Connection

Service connection will be granted on a direct basis if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology is required.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

When there is conflicting medical evidence in the record regarding whether the Veteran's currently claimed disorders are service connected, it is the responsibility of the Board to weigh the evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  See Evans, 12 Vet. App. at 31.  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

Additionally, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Further, it is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Psychiatric Disorder

The Veteran seeks service connection for acquired psychiatric disorder, to include PTSD and major depressive disorder, which he asserts was caused by his deployment to Iraq during his second period of active service from February 2003 to February 2004.  As he is not asserting that a diagnosed psychiatric disorder is related to his initial period of active duty from June 1982 to August 1985, the Board will not address that period of service.

Service connection for PTSD requires "medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred."  38 C.F.R. § 3.304(f).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Service connection claims for PTSD based on "fear of hostile military or terrorist activity" are subject to a more relaxed evidentiary standard. 38 C.F.R. § 3.304 (f)(3). Absent clear and convincing evidence to the contrary, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor when the evidence establishes: (1) that the claimed stressor is adequate to support a diagnosis of PTSD, as determined by a VA psychiatrist or psychologist, or contract equivalent; (2) that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) that the Veteran's symptoms relate to the claimed stressor.

 "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others (e.g., a threat from an actual or potential improvised explosive device, incoming mortar fire, or small arms fire). 38 C.F.R. § 3.304 (f).

Where the above provisions are inapplicable, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, the Veteran was deployed to Tahllil Air Force Base (AFB) from April 2003 to May 2003, and Kirkuk AFB from July 2003 to September 2003, and his February 2012 statement in support of his claim asserts that he was under constant threat of enemy fire while stationed at Kirkuk AFB.  While the Veteran stated in various other accounts that he did not feel that he was in danger, overall the circumstances of his service fall under the relaxes standards of 38 C.F.R. § 3.304(f)(3) and thus the in-service element of the claim is deemed established.  However, the Veteran's service treatment records reveal no diagnosis of, or treatment for, PTSD or any mental health condition, and no diagnosis of PTSD is apparent in the Veteran's post-service treatment records.  Indeed, a PTSD screen in September 2011 was negative.  In this regard, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131.  In the absence of proof of a current diagnosis of PTSD, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Still for consideration is whether service connection may be warranted for any other acquired psychiatric disability.  Review of the record, reveals that the Veteran was diagnosed with major depressive disorder in a November 2013 VA examination.  The Veteran was also diagnosed with alcohol use disorder in his April 2016 VA examination.  Therefore, the Board finds that the first requirement for establishing service connection, a current disability, has been met.  The question now becomes whether such disorders are related to service.

The Veteran's service treatment records are absent any psychological treatment or complaint.  In a September 2003 post-deployment health assessment, the Veteran answered several questions designed to assess whether he was suffering from any psychological conditions in the negative, including questions specifically pertaining to depression and PTSD.  Further, there is no evidence of record establishing that a psychosis manifested within one year of service for presumptive service connection purposes.  See 38 C.F.R. §§ 3.307, 3.309.  While the Veteran has submitted several lay statements relaying that his depression symptoms manifested shortly after service, the record does not reflect treatment records of any kind relating to a psychiatric disorder after service until a September 2011 VA Medical Center (VAMC) new patient examination.  

The absence of in-service evidence of a disability, however, is not always fatal to a service connection claim (See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)), and the Board now turns to competing medical opinions that address this question.  

The Veteran was afforded a VA psychological examination for his claim in November 2013.  While the examiner ruled out a diagnosis of PTSD, a diagnosis of major depressive disorder was confirmed.  Based on the Veteran's assertions, the examiner opined that his depression "appears to have started upon his return from Iraq."

Upon Board remand, the Veteran was afforded another VA examination in March 2016.  The examiner reviewed the claims file and previous examinations and opined that the Veteran's condition was at least as likely as not "incurred in or caused by the claimed in-service injury, event or illness," on the basis that the Veteran had no history of a mental health diagnosis or treatment prior to his military service, and that the Veteran reported that his social functioning changed only after returning from deployment.  The examiner also noted that the Veteran was also unable to state specifically when these symptoms first emerged, other than "shortly after" returning from Iraq.  

The RO requested an additional opinion in April 2016, finding that the March 2016 examiner's rationale did not address inconsistencies between the Veteran's reported history of depression and alcohol consumption versus those indicated in his private treatment records.  Specifically, in his November 2013 VA examination, the Veteran reported symptoms of depression and increased alcohol consumption of 7 to 8 beers daily since active service.  However, VAMC treatment records from September 2011 and April 2015 showed depression and alcohol screens both in the negative.

Upon review of the record, and in contrast with the March 2016 examiner, the April 2016 examiner opined that the Veteran's major depressive disorder is less likely than not incurred in or caused by active service.  In support of his opinion, the examiner noted the various inconsistencies in the Veteran's statements regarding the onset of his depression, specifically that the Veteran was unable to provide a timeline for his purported past episodes of depression.  The Veteran also indicated that he typically felt depressed one week per month on average, which the examiner noted, does not qualify as a depressive episode according to DSM-V diagnostic criteria.  While the Veteran did seem to have some impairments of social functioning, the examiner further noted that he had not pursued any treatment or made consistent complaints regarding any mental health symptoms over time, and in fact denied that he perceived himself to have had a history of mental health difficulties during the examination.  The examiner also acknowledged the inconsistencies regarding the level of the Veteran's alcohol use, noting that while he reported elevated alcohol use in all of his VA examinations, he reported minimal usage in other treatment records.     

Based on the foregoing, the Board finds the preponderance of the evidence is against a finding that the Veteran's psychological conditions are related to his active service.  To the extent that the November 2013 and March 2016 VA examinations represent evidence in favor of the Veteran's claim, the Board is affording them little probative value. Importantly, neither opinion takes into account the Veteran's service treatment records indicating no psychological concerns following deployment or the lack of treatment of any kind in the years that followed, nor do they address the various inconsistencies in the Veteran's statements throughout the evidence of record.  Further, both opinions are speculative in nature and do not provide the degree of certainty required for persuasive nexus evidence in this case.  Conjectural or speculative opinions which suggest no more than some remote possibility of an etiological relationship are afforded little probative value.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).

The Board has the authority to and affords more probative weight to the opinion of the April 2016 VA examiner.  See Madden v. Gober, 125 F.3d 1477, 1481(Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The VA examiner reviewed the claims file and considered the Veteran's reported history to support the conclusion.  The examiner reviewed the facts of this case and determined that the Veteran's current depression and alcohol use disorder was less likely than not related to his active service.  The examiner noted that while the Veteran asserted in past VA examinations that his symptoms began shortly after service, the Veteran had no record of treatment in the years following deployment and denied considering himself to have a history of a mental health condition.  In addition, the examiner noted that while the Veteran asserted symptoms of depression and elevated alcohol use to the previous VA examiners, his VAMC depression and alcohol screens, including one as recently as April 2015, were negative.  It is clear that the examiner fully understood the basis for the claim yet still determined, after reviewing the facts of the case, that any current psychiatric disorder was not related to service.  The rationale provided was thorough and based on an accurate understanding of the relevant facts.    

The Board acknowledges the Veteran's various lay assertions that he believes his current psychiatric disorder is related to service.  However, as a lay person, he has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of his psychiatric disorder is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his psychiatric disorder is not competent medical evidence.  

Further, while the Veteran is competent to report observable symptoms, such as depression and increased alcohol consumption, the Board finds his assertion that any symptoms began shortly after service to be lacking credibility.  See 38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  At separation from service the Veteran specifically denied mental health concerns of any kind.  Also, during his September 2003 post-deployment assessment, he answered several questions designed to assess whether he was suffering from any psychological conditions in the negative, including questions specifically pertaining to depression and PTSD.  The Board finds these statements made by the Veteran contemporaneous with service and closer in time to service to be more credible than his current assertions.  

Moreover, the record reflects that the Veteran's first complaints of any mental health concerns did not occur until the filing of his initial claim in January 2013, nearly a decade after his return from Iraq.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  While acknowledging the Veteran's statements that he denied any mental health concerns in the years following active service over fear that it would affect his career in the Air Force Reserves, the Board notes that the Veteran was medically discharged from the Reserves in June 2011, yet his April 2015 alcohol and depression screens were both negative.  Given the above, the Board the Veteran's assertions that   depression and increased alcohol use began shortly after his separation from service to be lacking credibility, and affords them little probative weight.

In sum, there is no competent evidence of a psychiatric disability during active service or within the year following discharge from active service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder.

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Heart disorder 

The Veteran suffered a heart attack in April 2005 while attempting to prevent a fire on his property, and asserts that the stress he experienced while on active duty in the Persian Gulf over one year prior was a major contributor to his development of this heart attack.  

The Veteran's service treatment records from either period of active duty are absent of any treatment, complaint, or symptoms of a heart condition, nor do they reflect the presence of risk factors for heart disease such as hypertension, diabetes, elevated lipids, a history of smoking, or family history.  Further, the Board notes that the Veteran's heart attack occurred approximately 14 months after his active service, and the record does not reflect complaints or treatment for symptoms of a heart condition or heart disease within one year following either of the Veteran's periods of active service.  Thus, service connection is not warranted under the presumptive provisions for chronic diseases.   See 38 C.F.R. §§ 3.307, 3.309.  However, as the absence of in-service evidence of a disability is not always fatal to a service connection claim, the Board again turns to competing medical opinions that address the Veteran's claim.  See Ledford, 3 Vet. App. at 89.

In support of his claim, the Veteran submitted opinions from three private medical practitioners.  In April 2011, Dr. L.K., the Veteran's cardiologist, opined that the his heart attack was due to stress incurred during his two tours of duty in Iraq, noting that the Veteran had "really no risk factors" for heart disease prior to service, including hypertension, diabetes, a history of smoking, or a family history.  An August 2012 opinion by Dr. B.B., although suggesting that there actually was a family history of heart disease (the Veteran's father died of a heart attack at the age of 72) and chewing tobacco use, agreed with the opinion of Dr. L.K., in that intense emotional stress incurred in service "was likely his most significant risk factor" for the development of cardiovascular disease that manifested in his heart attack over one year later.  Finally, Dr. H.S., also in agreement, opined in August 2014 that long term stress in the Veteran's active service combined with the short-term stress of the fire caused his heart attack.  Dr. H.S. also noted that the Veteran reported chest pains in the weeks preceding his heart attack.

The Veteran was afforded an initial VA examination in May 2012.  The examiner diagnosed ischemic heart disease (IHD), specifically coronary artery disease, ischemic cardiomyopathy, and a left bundle branch block, and opined that it was at less likely than not that the Veteran's IHD incurred in or was caused by his active service.  In support of her opinion, the VA examiner noted service treatment records showing the Veteran's blood pressure readings at around 130/80, and that the Veteran's private cardiologist had noted no risk factors for heart disease, such as hypertension, diabetes, elevated lipids or a history of smoking, at the time of his heart attack.  Additionally, a second VA heart examination was afforded to the Veteran in June 2014, in which the examiner also opined that the heart condition was less likely than not incurred in or caused by his active service.  The examiner noted that the Veteran's treating physicians could not say with certainty what caused the Veteran's heart condition, and that rushing around to prevent a fire from getting out of control would "most likely" be the stressful, as well as physical, event that caused his heart attack.  The examiner also noted that the Veteran had a history of smokeless tobacco use.   

The Veteran's appeal came before the Board in January 2015.  Finding that neither the opinions from the private physicians, nor the opinions by the previous VA examiners, sufficiently addressed the etiology of the Veteran's heart condition since they failed to discuss his medical history as a whole, an additional VA examination and opinion was ordered.  The examination was conducted in March 2016.  

In contrast to the previous VA examiner opinions, the March 2016 VA examiner opined that the Veteran's heart condition was at least as likely as not incurred in or caused by his active service.  The RO, however, found this examiners opinion insufficient as well, as it did not comply with the Board's January 2015 remand instructions.  While the examiner addressed the Board's question as to whether the body's reaction to stress is considered a disease process, and opined that the correlation between stressful life events and psychiatric illness is stronger than the correlation between stressful life events and physical illness, the examiner failed to discuss any of the Veteran's risk factors, including his weight, history of smokeless tobacco use, and family history of heart disease.  The March 2016 examiner also relied on the opinion of the Veteran's physician, Dr. L.K., who did not address the Veteran's history of smokeless tobacco use and family history, noting that the Veteran's father died of a heart attack at age 72.  Thus, an addendum opinion from a cardiologist was ordered, and was provided in May 2016.  The cardiologist opined that it was difficult to blame the Veteran's heart attack (specifically, an acute plaque rupture) on any in-service stress he may have experienced more than one year prior to his heart attack.  The cardiologist noted that there was no scientific evidence to prove that stress that remote from acute coronary syndrome plays a role in acute plaque rupture or instability, and that the Veteran's service treatment records are absent evidence of uncontrolled risk factors. 

The Board finds that the May 2016 examiner appears to have applied an inappropriately heightened standard of review in addressing the question of whether the current heart disability is related to active service.  Indeed, the cardiologist noted that there was "no scientific evidence to prove" that the remote stress from service would play a role in the eventual heart disability.  However, there is no requirement that the evidence "prove" this; it merely needs to be at least as likely as not.  Moreover, while the prior opinions were deemed to be of limited value for not acknowledging a family history of heart problems, the May 2016 opinion simply notes that there was no family history of premature coronary artery disease.  This implies that the heart attack suffered by the Veteran's father was not found relevant as a causative factor here; if true, then the fact that it was not considered by the other opinion providers would be of no consequence and would not lessen the probative value of their conclusions.  

Given the above concerns with the May 2016 examiner's reasoning the Board does not find that opinion any more persuasive than those that preceded it.  Overall, the record contains numerous statements from medical professionals in support of the claim; for reasons noted above, it is difficult to conclude that the weight of the evidence is actively against the claim.  Rather, the Board will resolve doubt and find that the question of nexus is at least in equipoise.  Hence, service connection is awarded for a heart disability.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is denied.

Entitlement to service connection for a heart disorder, residual of a myocardial infarction, is granted. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


